Citation Nr: 0530010	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for bilateral pes planus.

2.  Entitlement to a higher (compensable) initial evaluation 
for lumbosacral strain with mild narrowing at L5-S1.

3.  Entitlement to a higher (compensable) initial evaluation 
for right knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
June 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Louis Regional 
Office, which granted the veteran service connection, in 
pertinent part, for bilateral pes planus, a lumbosacral 
strain, and a right knee strain and rated each of these 
disorders as noncompensably disabling, effective from July 
2001.

In September 2005 the veteran appeared at the St. Louis, 
Missouri Regional Office and offered testimony in support of 
his claim before the undersigned Veterans Law Judge.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence, accompanied by a waiver of regional 
office consideration.  The Board in the adjudication of this 
appeal will consider this evidence.

Included in the documents received from the veteran at his 
hearing was a statement indicating that he is seeking to 
reopen his previously denied claim of entitlement to service 
connection for seasonal allergic rhinitis.  This issue is not 
developed for appellate review and is referred to the agency 
of original jurisdiction for action deemed appropriate.  

The issue of an increased rating for the veteran's bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the Chicago, Illinois Regional 
Office ( RO) via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by 
characteristic pain on motion and tenderness over the 
paraspinal muscles with no significant limitation of motion.

2.  The veteran's right knee disability is manifested by 
complaints of pain and swelling without objective evidence of 
limitation of motion, instability or additional functional 
loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial higher rating of 10 percent 
for lumbosacral strain with mild narrowing at L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Diagnostic Codes 
5292 and 5295 (2002); Diagnostic Code 5235 to 5243 (2005). 

2.  The criteria for an initial higher (compensable) rating 
for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and Part 4, Diagnostic Codes 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the rating decision noted above, a November 2002 statement 
of the case and a supplemental statement of the case dated in 
March 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a March 
2004 letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA and private treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to present testimony in support of his claims and 
has done so.  The Board notes that the March 2004 VCAA letter 
was mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated for complaints referable to his 
lower back in April 1980, diagnosed as lumbar muscle strain 
and lumbosacral strain was diagnosed.  In April 1994, he 
presented with complaints of low back pain and stiffness.  
Following a physical examination, significant for muscle 
spasms and tenderness over the L2-L5 area, low back strain 
was diagnosed.  In June 2000, the veteran was evaluated for 
complaints of mild right knee pain.  Examination of the knee 
was essentially unremarkable.  Mild knee strain was 
diagnosed.

On his initial post service VA examination in March 2001, the 
veteran informed his examiner that his knee does not give out 
or lock up on him.  He said that it just causes pain and 
swelling on occasion.  It was noted that the veteran has a 
neoprene brace and takes Ibuprofen about once a month for his 
pain.  The veteran reported injuring his back in the 1980's 
while doing some running.  He said that his back flares up 
after he lifts too much and will be sore for one or two days.  
He reported that this happens about every two months and that 
he takes Ibuprofen and uses a heating pad to alleviate his 
discomfort.  The examiner noted that the veteran does not 
have any specific limitations because of his back problem.  
The veteran did report that on occasion, during flare-ups, he 
will have some pain radiating to the right leg, down the back 
of the leg to the ankle.  On physical examination, it was 
noted that the veteran ambulated into the examining room on 
his own accord.  Physical examination of the back found no 
tenderness, atrophy or spasm.  There were no postural 
abnormalities.  The veteran was able to flex to 95 degrees, 
hyperextension was to 30 degrees, and right and left lateral 
bending was to 35 degrees.  Straight leg raising was 
negative.  The right knee, on examination, was nontender.  
There was no edema and no crepitus.  The knee was stable to 
examination.  There was no effusion, erythema, or 
ballottement.  Chronic right knee strain and chronic lumbar 
strain with radiculopathy were the pertinent diagnoses.  An 
x-ray of the right knee was negative for bone or joint 
pathology.  An x-ray of the lumbar spine was interpreted to 
reveal mild narrowing of the L5-S1 joint without evidence of 
acute fractures or dislocations.  Chronic right knee strain 
and chronic lumbar strain with radiculopathy were the 
diagnoses.

As noted above, service connection for a lumbosacral strain 
with mild narrowing at L5-S1 and a right knee strain was 
established by a rating decision dated in June 2001.  Each 
disorder was rated as noncompensably disabling, under 
Diagnostic Codes 5295 and 5299-5260, respectively, effective 
from July 2001.

In November 2003, the veteran was evaluated by a private 
physician for complaints referable to his feet.  This 
physician noted as medical history that the veteran was 
taking glucosamine for arthritis in his back.

The veteran was evaluated in November 2003 by his service 
department for complaints of low back pain for approximately 
two weeks.  The veteran assessed his back pain as moderate 
and reported that the pain affects his sleep, relationships, 
housekeeping and sporting activities.  It was noted that the 
veteran's low back pain was no longer relieved with NSAIDS 
(non-steroidal anti-inflammatory drugs).  It was further 
noted that there was no radicular pain and that AM stiffness 
is pronounced.  Examination showed decreased range of motion 
and normal reflexes.  Mechanical low back pain and suspected 
physical deconditioning was the diagnostic assessment.  The 
veteran was referred for physical therapy.

When examined by his service department in late November 2003 
for complaints of low back pain, it was noted on physical 
examination that the veteran had a flat lumbar spine.  Loss 
of BB (backward bending ?) was noted on range of motion 
testing.  The veteran had increased pain with knee to chest.  
There was tenderness to palpation over the L5-S1area 
paraspinals.  Neurological examination was within normal 
limits.  Medium low back pain was the diagnostic assessment.

Of file is a service department physical therapy consultation 
dated in December 2003 showing two physical therapy sessions 
provided to the veteran for lower back pain. In a follow-up 
pain assessment form, dated in late December 2003, the 
veteran reported that his back pain had decreased since 
beginning physical therapy.  He reported a 75 percent 
improvement. 

In August 2005, his service department examined the veteran 
for concerns related to his blood pressure.  A review of 
systems in connection with this examination noted that the 
veteran has no musculoskeletal symptoms.  A neurological 
examination showed that the veteran's muscle bulk and tone 
were normal.  His strength was normal.  His gait and stance 
were normal.  Deep tendon reflexes were normal.

At his hearing in September 2005, the veteran testified that 
he has episodes of low back pain associated with activity and 
experiences back pain at least once per month.  He said that 
his low back pain restricts his ability to lift and will 
flare up and cause him to lose time from work.  The veteran 
also testified that his right knee swells, stiffens, and at 
times he experiences right knee instability.  He also said 
that his right knee is susceptible to weather changes. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2005).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2005).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

A.  Lumbosacral strain

The RO has assigned a noncompensable rating for lumbar strain 
under Diagnostic Code 5295.

During the course of the appeal the regulations for rating 
disabilities of the spine were revised in September 2003.  
Prior to September 2003, the criterion for a 10 percent 
rating for lumbosacral strain was characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (effective before 
September 2003).

Also prior to September 2003, a 10 percent rating was 
assignable for slight limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 2003).

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Effective in September 2003, the criteria for a rating of 10 
percent, are forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

After a review of all the evidence to include the VA 
examination report of March 2001 and the reports of 
examinations of the veteran's low back by his service 
department it is apparent that the veteran's low back 
disorder is manifested primarily by complaints of pain 
without any significant limitation in the range of motion of 
the low back.  However the veteran provided credible evidence 
during his hearing concerning the onset, duration and nature 
of his back pain and stiffness, which he described as 
incapacitating at least once monthly.  He reported that his 
pain did radiate into his lower extremities.  

The findings on examinations reflect complaints of pain 
without muscle atrophy or spasm, and range of motion of the 
lumbar spine to 95 degrees of forward flexion, 30 degrees in 
extension, lateral bending to 35 degrees, in both directions.  
While range of motion is not sufficiently restricted to 
warrant a compensable rating, the veteran's symptoms of pain 
on motion and tenderness over the paraspinal muscles (shown 
in November 2003) persuade the Board, with resolution of 
reasonable doubt in favor of the veteran, that a compensable 
rating of 10 percent is warranted throughout the entire 
appeal period.  In this regard, careful attention has been 
given to the provisions of 38 C.F.R. § 4.7.  However, a 
rating of 20 percent, the next higher rating, is not 
warranted since there is no evidence of muscle spasm on 
extreme forward bending, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, loss of lateral spine motion in standing position, 
or the requisite restriction of lumbar spine motion.

The Board observes that the veteran has contended that he is 
entitled to a higher evaluation for his service-connected 
lumbosacral strain under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The veteran's service-connected lumbosacral 
sprain, however, is not shown by the objective medical 
evidence to have neurological manifestations symptomatic of 
intervertebral disc syndrome or, for that matter, 
incapacitating episodes as described by Note (1) under this 
formula. 

B. Right knee strain

The veteran's right knee strain is currently rated under 
Diagnostic Code 5299-5260. This is consistent with 38 C.F.R. 
§ 4.27 (2005), which provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.
 
Under Diagnostic Code 5260, limitation of flexion of the knee 
(normal being to approximately 140 degrees) will be rated as 
follows:  Flexion limited to 15 degrees is 30 percent.  
Flexion limited at 30 degrees is 20 percent.  Flexion limited 
to 45 degrees is 10 percent.  Flexion greater than 45 degrees 
is noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.

Alternatively, the veteran's right knee can be rated based on 
limitation of extension under Diagnostic Code 5261 or on 
other impairment of the knee under Diagnostic Code 5257.

Limitation of extension of the leg (normal being to 
approximately 0 degrees, will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

The Board observes that in Plate II at 38 C.F.R. § 4.71 
(2005), "normal" range of motion of the knee joint is from 0 
degrees of extension to 140 degrees of flexion.

Under diagnostic code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating 
requires moderate impairment.  A 30 percent rating requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.

In VAOPGCPREC 23-97 (July 1, 1997) VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and 
flexibility.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGPREC 9-98 
(August 14, 1998). 

The record establishes that the right knee condition is 
manifested by complaints of pain and occasional swelling.  VA 
examination of the right knee in March 2001 noted no 
complaints or findings referable to limitation of motion and 
instability was not demonstrated on objective examination.  
Thus, the veteran has not objectively demonstrated right knee 
motion limited to a degree such as to warrant assignment of a 
0 percent rating for this order under Diagnostic Codes 5260 
and/or 5261.

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations, which affect 
function.  Generally, these ratings should address the 
manifestations as productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of 
pain, there is no objective evidence of additional motion 
limitation, or additional functional loss to include weakness 
to support a higher rating under the motion limitation 
diagnostic codes.  See DeLuca, 8 Vet. App. 202.

Neither does the evidence show the presence of other right 
knee manifestations that would support the assignment of a 
separate compensable evaluation for this disability.  The 
Board acknowledges the veteran's testimony of right knee 
instability.  However, the medical evidence does not 
objectively confirm right knee instability.  In fact, the 
report of his March 2001 VA examination specifically notes 
that the veteran's knee is stable.  Absent objective evidence 
of instability, a separate or higher evaluation under 
Diagnostic Code 5257 is not warranted.

There are otherwise no objective findings demonstrating 
entitlement to a rating in excess of 0 percent for the right 
knee under any other potential applicable diagnostic code.  
As such, the veteran's claim for increased evaluation for his 
right knee disorder must be denied.  


ORDER

A higher initial evaluation of 10 percent for lumbosacral 
strain with mild narrowing at L5-S1is granted; to this extent 
the appeal is allowed, subject to the controlling criteria 
applicable to the payment of monetary benefits.

A higher (compensable) initial evaluation for right knee 
strain is denied.


REMAND

The veteran contends in essence that his service-connected 
bilateral pes planus is more disabling than currently 
evaluated.

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such a disability by 
VA.  Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying the claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  

In the present case, testimony elicited from the veteran 
during his Board hearing in February 2005 includes the 
veteran's assertion that his service-connected bilateral pes 
planus is worse now than when he was last examined by VA in 
March 2001.   In the interest of fairness and due process, 
the Board, therefore, finds that the veteran should be 
afforded a new VA examination to more accurately access the 
current severity of his service-connected bilateral pes 
planus disability.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to his pes planus. After 
securing any necessary release required, 
the RO should obtain all identified 
records to include any VA medical records 
regarding the veteran's treatment for pes 
planus from the period from November 2003 
to the present.

2.  After completing the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination of 
the feet. The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
physician prior to completion of the 
examination report. The examiner must 
annotate the report that the claims file 
was in fact made available and reviewed.

The examiner is requested to identify all 
residuals attributable to the veteran's 
pes planus. The examiner should assess 
whether there the veteran's pes planus is 
manifested by marked pronation; extreme 
tenderness of plantar surfaces of the 
feet; marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation; not improved by orthopedic 
shoes or appliances; marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; 
characteristic callosities; weight 
bearing line over or medial to great toe; 
inward bowing of the tendo achillis; 
and/or pain on manipulation and use of 
the feet.

With respect to the veteran's subjective 
complaints of pain, the examiner is 
requested to comment whether pain is 
visibly manifested on movement of the 
feet and whether there is any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain on use or due to flare-ups or 
weakness on repeated use attributable to 
pes planus.

Any indication that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination or are unrelated to his 
service-connected bilateral pes planus 
disorder should be directly addressed and 
discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3. The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision with respect to 
any of the claims remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


